Case 1:17-cv-01734-RGA Document 545 Filed 09/02/20 Page 1 of 2 PageID #: 24835




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



SPRINT COMMUNICATIONS                        :
COMPANY, L.P.,                               :
               Plaintiff,                    :
                                             :
                v.                           :       Civil Action No. 17-1734-RGA
                                             :
CHARTER COMMUNICATIONS, INC.,                :
et al.,                                      :
                                             :
                      Defendants.            :



                                             ORDER

       Whereas, a jury trial is scheduled for October 5, 2020;

       Whereas, Defendants “Charter” have requested a continuance (D.I. 541);

       Whereas, Plaintiff Sprint opposes the request (D.I. 543);

       Whereas, the trial involves witnesses and lawyers coming from all over the United States,

including at least CA, CO, DC, FL, IL, NJ, NY, MA, MO, and TX;

       Whereas, Charter represents that it has “8 or more counsel anticipated to handle aspects

of the trial” and claims limiting Charter to “4-6 people in the courtroom would be unduly

prejudicial”;

       Whereas, Charter points out that there are nine pending motions;

       Whereas, Charter points out that the patents are all expired so that delay is not as

prejudicial as in cases with allegations of on-going infringement;

       Whereas, the parties are preparing the pretrial order, which is going to be a less-than-

usually useful document in light of the outstanding motions; and



                                           Page 1 of 2
Case 1:17-cv-01734-RGA Document 545 Filed 09/02/20 Page 2 of 2 PageID #: 24836




           Whereas, the District of Delaware now holds out the possibility of jury trials as of

September 15, 2020, in the discretion of the presiding judge;

           NOW THEREFORE this 2nd day of September, 2020, IT IS HEREBY ORDERED that

the pretrial conference and the trial are CONTINUED to dates to be set. This case is not going to

be ready for trial on October 5, 2020, even if conditions in Delaware and the rest of the country

permit all the necessary travel without undue risk. First, I doubt that I am going to get all the

motions resolved by then. Second, if the trial were held on October 5, the number of attorneys I

would allow in the Courtroom would be two per side. 1 (I may insist on this practice for some

time.). Third, while I anticipate a jury could be assembled for an October 5 trial, I do not think it

prudent to make the first civil jury trial in Delaware be one in which the risk from the nature of

the case – no one from Delaware but me, court staff, and the jury – is at the maximum,

particularly when there is essentially no harm from delay.


                                                       __/s/ Richard G. Andrews_____
                                                       United States District Judge




1
    This is what I am doing for a mostly in-person bench trial scheduled for September 14, 2020.

                                                     Page 2 of 2
